Fairchild, J.
(dissenting). In dissenting from the opinion filed in this case I do so because the intention of the tes*23tator as to the exclusion of Eloise Hall from among the beneficiaries is made to appear so plainly in paragraph sixth of the will, quoted in the majority opinion, that it shoulders itself through the whole will.
None of the many rules that have been devised to assist in the discovery of testator’s intent should be permitted to interfere with the manifest intention disclosed by the will itself, and no rule of construction is more effective to discover the testator’s intention than that which requires that words shall be given their plain and ordinary meaning. The words used by the testator in this instance are final and comprehensive. He has just given in paragraphs preceding certain bequests to the Morrison children and to certain of his nieces and nephews, and he follows these bequests with the statement in which he gives emphatically his reason for excluding Mrs. Hall from among those named.
In reading this will we are not to resort to judicial construction merely because there is a challenge of its meaning. As said in Benner v. Mauer, 133 Wis. 325, 330, 113 N. W. 663:
“Often obscurity claimed to exist in such an instrument is but the mere creation of the mind of the claimant, not one originating with the maker of the paper. The first duty in examining a will to discover its purpose is to proceed as if it was unambiguously expressed. If, taking the will as a whole in the light of the subjects with which it deals, its meaning is plain, there is no legitimate room for judicial construction, and none should be attempted.”
The use by the testator of the word “nothing” in paragraph sixth is as definite a declaration as could well be devised to indicate that he does not intend this niece to share in his bounty: “I have heretofore given her a sum of money out of my estate equal in amount to her share as compared with her brother and sisters and I will therefore give her no more.” In framing this paragraph sixth he refers to his estate and to this particular niece and declares that he has *24given her already out of his estate an amount which is her full share when compared with the shares which her brother and sisters are taking now who have never had anything from him before.
By this clause he has so plainly eliminated her from any participation in the disposition of his estate as to repel any inference that might otherwise arise from the more general language of the residuary clause of an intention that she share the residuary estate.
It is urged as a matter of psychology that the testator’s mind was wholly centered upon the arrangement of the distribution of the $3,000 portions of his estate to his nieces and nephews, and that paragraph sixth, which has been sufficiently quoted, was inserted for the purpose of showing why he had not mentioned Eloise Hall as one to receive $3,000. In support of this theory there is suggested the likelihood of his having given to Mrs. Hall for her musical education the sum of $3,000, and to equalize matters between Mrs. Hall and her brother and sisters and the other nieces and nephews he was giving them each $3,000. This contention overlooks the other suggestion that the standard for the $3,000 bequests may have arisen out of the testator’s bequests of $3,000 in the first paragraphs of his will to the Morrison children. The testator was a lawyer familiar with the drafting of wills and we must assume that at the time of his writing the sixth paragraph and the use therein of the words excluding Mrs. Hall from among his beneficiaries, with a statement that he devised her nothing and that he did not intend to give her any more, that he knew he was going to include a residuary clause, and it seems to me that he made it plain who were to benefit by that residuary clause and that he there used the words, “all my nieces and nephews aforesaid,” with reference to those nieces and nephews who were to share in his bounty as already indicated by him.
*25We are not warranted in reading into this will language limiting the full scope and meaning of the words used in paragraph sixth, or in reading into a group plainly relating to nieces and nephews to whom something has been given the name of Eloise Hall.
The rules followed by the majority opinion tend more to negative the general intention of the testator than to promote it. 2 Schouler, Wills (6th ed.) § 859, is authority for the doctrine that the plain and unambiguous words of the will must prevail and cannot be controlled or qualified by any conjectural or doubtful construction growing out of the situation, circumstances, or condition of the testator, his property, or the natural'objects of his bounty. The intent of the testator, in this instance, to accomplish the result suggested in paragraph sixth appears from the words there used, and there is no occasion for construction to conflict with what appears to be the plain meaning thereof.
I am authorized to state that Mr. Justice Fowler and Mr. Justice Wickhem concur in this dissent.